DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,516,624 (Kilmaschewski) in view of FR2906287 (Bernard) and US 5,401,117 (Lochtefeld).
	Regarding claim 1, Kilmaschewski discloses a surfing installation for generating a surfable wave comprising:
	an inclined ramp (50) to the upper end of which water flows via a water inlet (46/47);
	which water is accelerated on the ramp to a first flow speed;
	the lower end (52) of the ramp leading into a wave pool (30) or into a region (30) having a lower second flow speed relative to the first flow speed;
	a standing wave (60), in the flow direction, forming in the region as a result of the water flowing at the first, faster flow speed striking the water flowing at the second, lower flow speed (C4 L56- C5 L2);
	characterized in that at least two walls (461/461’/501/501’/501’’) that define at least one flow channel are arranged in the region of the water inlet and/or the ramp (Fig. 3);
	which walls are movable in rotation and/or in translation, transversely to the flow direction of the water (Fig. 3 - change of position between 461 to 461’ and 501 to 501’ and 501’’; C1 L64- C2 L4; C6 L38-41).
	While Kilmaschewski discloses that the walls can be adjusted, and discloses the use of drives (58/58’ - pneumatic cylinder given as example) to adjust other barriers, it does not explicitly disclose a drive for adjusting the walls. Also while Kilmaschewski discloses adjusting the walls to adjust the height, width and shape of the wave it does not explicitly disclose making the standing wave a transverse wave (consistently adjusting the lateral position of the standing wave).
	Bernard teaches a surfing installation for generating standing waves comprising an inlet (6) which dispenses a flow of water onto to a ramp (2) a first speed that connects to a wave pool/region of water having a lower flow speed (3). Along the sides of the ramp are moveable barriers (8/9). The barriers can be moved through various drives such as mechanical, hydraulic, pneumatic or electrical drives from a position parallel to the flow to a position where they fully protrude into the flow path (thereby narrowing/adjusting the flow path of the water on the ramp) (Translation L127-128).
	It would have been obvious to one of ordinary skill in the art to provide at least one drive, as taught by Bernard, for adjusting the walls so that different wave formations can be created/switched between with minimal effort/user input and downtime of the installation.
	Lochtefeld teaches a surfing installation for generating a surfing wave (Figs. 5/6/18/19a-19c/20) comprising a water inlet (52) which is configured to generate a wave which moves transversely (54) to the direction of flow (9). Lochtefeld teaches that there a plurality of ways to cause the wave to move transverse to the direction of the flow of water including moving a nozzle, sequentially opening a single nozzle, sequentially opening multiple apertures or a movable weir (movable barrier) (C30 L6-25). 
	It would have been obvious to one of ordinary skill in the art to utilize the movable barriers/walls to adjust the transverse position of the wave creating a ‘transversely moving’ wave, as taught by Lochtefeld, to permit the creation of a greater variety of surfing scenarios and expand/enhance the functionality of the surfing installation.

	Regarding claim 2, Kilmaschewski states that the water inlet and the ramp are part of a circulating system in which water delivered to the wave pool is delivered again to the water inlet via at least one pumping system (40).

	Regarding claim 3, Kilmaschewski states that the wave pool is surrounded by a main pool (20) or by a standing or flowing body of water. 

	Regarding claim 4, Kilmaschewski states that the wave pool is formed in the shape of a rectangle (Fig. 3). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kilmaschewski in view of Bernard and Lochtefeld as applied to claim 4 above, and further in view of JP H5346070 (Kodan).
	Regarding claim 5, Kilmaschewski states that the water inlet is arranged in the region of the center of the rectangular shape of the wave pool (Fig. 3 - inlet 46 dispenses water to the center of basin 30). Kilmaschewski, however, does not state that the wave pool is formed in the shape of a circular sector. 
Kodan teaches a wave pool comprising a wave generating area/inlet (1/21) and a wave pool (2/22), the wave pool being in the shape of a circular sector having an inscribed angle of from 10 to 360 degrees, the inlet being in the center of the circular sector (Figs. 1-4) and the wave pool having adjustable walls (23a/23b/25a/25b).
It would have been obvious to one of ordinary skill in the art to provide the wave pool in different shapes such as a circular sector, as taught by Kodan, to generate different wave profiles and permit optimization of the utilized space the surfing installation depending upon where it is installed/located and other design choices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0074254 (Payne) is a wave pool comprising a central wave generating area capable of producing waves in any direction or which move in a traverse direction to the flow however it does this through a plurality of generators or a continuously rotating plow/generator.  
US 8,882,604 (Lochtefeld) teaches a surfing installation with a moveable flow divider.
US 9,457,290 (Hill) is a surfing installation which teaches a variety of structure and methods for creating different types of waves including a movable barrier driven by a drive assembly to alter the inlet/dispensing area/shape (Figs. 41a-44b).
US 9,534,408 (Osterman) teaches is a wave pool comprising a central wave generating area capable of producing waves in any direction or which move in a traverse direction to the flow however it does this through a plurality of generators acting in sequence.
US 9,920,544 (Bennett) teaches a wave generator for creating transversely moving waves which utilizes a plurality of generators acting in sequence.
US 10,364,584 (Odriozola Sagastume) is a wave generator system with a laterally moving barrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754